Citation Nr: 0001418	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. 4.30 based on a period of 
convalescence.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable evaluation for residuals of 
bilateral fractures of the metatarsal bones of the feet.

5.  Entitlement to a 10 percent disability evaluation for 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. 3.324.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from January 1997 and August 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
Center in Pittsburgh, Pennsylvania (RO) which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed left 
hip disorder, and his period of active service.

2.  The veteran has not experienced a period of convalescence 
for a service- connected disability. 

3.  There is no competent medical evidence of a nexus or 
relationship between the veteran's hypertension, and his 
period of active service.

4.  The veteran's disability from residuals of bilateral 
fractures of the metatarsal bones of the feet is currently 
manifested by complaints of pain and swelling, without 
objective evidence of functional defect, deformity, or skin 
or vascular changes. 

5.  The veteran's service connected disabilities do not 
interfere with normal employability.

. 
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted.  
38 C.F.R. § 4.30 (1999);  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

3.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The criteria for a compensable evaluation for residuals 
of bilateral fractures of the metatarsal bones of the feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.71, Diagnostic Code 
5299-5283, 5284 (1999).

5.  The criteria for a compensable evaluation for 
noncompensable, service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlment to service connection for a left hip disorder.

The veteran contends that he is entitled to service 
connection for a left hip disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).
In this case, service medical records are negative for any 
complaints of or diagnosis of a left hip disorder.  A June 
1978 separation examination does not reflect any notation 
regarding a left hip disorder.  

Post-service medical records show the following.  In April 
1994, the veteran underwent a vascularized fibula transfer 
performed by Gary M. Ferguson, M.D. with Medical College 
Orthopaedics, Inc.  In May 1994, Dr. Ferguson discussed the 
cause of the veteran's avascular necrosis of the left hip.  
He indicated that the veteran had previously received steroid 
injections in connection with a back disorder.  He also 
indicated that in some cases a link has been shown between 
the development of avascular necrosis and steroid treatment.  
Dr. Ferguson opined that he could not definitively say 
whether there was a causative link between the veteran's 
avascular necrosis and steroid injections that he received 
for a back disorder.  Dr. Ferguson did not discuss any other 
potential causes of the veteran's left hip disorder.  In 
December 1994, the veteran underwent removal of the pin in 
his left hip and the bony prominence in the bone graft of the 
left hip was trimmed.  

In May 1995, the veteran was afforded a VA examination.  The 
VA examination report reflects that the veteran complained of 
constant left hip pain.  The veteran was diagnosed with 
avascular necrosis of the left hip, status post bone graft, 
symptomatic.  A December 1995 VA treatment record indicates 
that the veteran's avascular necrosis of the left hip was 
secondary to steroid use for back pain.   

The veteran was afforded another VA examination in September 
1996.  X-rays revealed avascular necrosis of the left femoral 
head and left hip effusion.  VA hospitalization reports dated 
January 1997 indicate that the veteran was admitted to 
undergo a left primary total hip arthroplasty.  In April 
1998, the veteran was noted to have full, painless range of 
motion in his left hip with well-healed incisions and his 
lower extremity was neurovascularly intact.  A July 1998 VA 
medical record reflects that the cause of the veteran's 
avascular necrosis of the left hip was likely due to steroid 
injections he received for back pain.  The record also 
reflects that the veteran denied sustaining any trauma to his 
left hip.  Treatment records dated January 1999 show that the 
veteran had pain with internal and external rotation of his 
left hip.  

The evidence clearly shows that the veteran suffers from a 
current left hip disability.  However, the veteran has not 
submitted any medical evidence that offers an opinion that 
his current left hip disability is in any way related to 
service.  In fact, there is some evidence of record which 
suggests that the veteran's left hip disability may have been 
caused by steroid injections the veteran received for a back 
disorder.  While the veteran believes that his left hip 
disability is related to service, the veteran, as a lay 
person is not competent to offer an opinion that requires 
medical expertise, such as the cause or etiology of his left 
hip disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of medical evidence of a nexus or 
relationship between the current disability and service, the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis. 

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as medical 
opinions that his left hip disability is etiologically 
related to active service.  Should the veteran obtain such 
evidence, he may request that the RO again consider his claim 
for service connection.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. 4.30 based on a period of 
convalescence.

The veteran contends that he is entitled to a temporary total 
disability rating for convalescence associated with treatment 
he received for his left hip disorder.  A temporary total 
disability rating for convalescence in connection with a 
service connected disability will be assigned effective from 
the date of hospital admission or outpatient treatment, and 
will continue for 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
treatment (with the possibility of extensions being granted 
to cover additional months), if treatment of a service-
connected disability resulted in one of the following:

(1) surgery necessitating at least one 
month of convalescence (including 
outpatient surgery after March 1, 1989);

(2) surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) 
(including outpatient surgery after March 
1, 1989); and

(3) immobilization by cast, without 
surgery, of one major joint or more 
(effective as to outpatient treatment 
March 10, 1976).

38 C.F.R. 4.30 (1999).  

VA hospitalization records dated January 22, 1997 to January 
31, 1997 show that the veteran underwent a left primary total 
hip arthroplasty.  While the record establishes that the 
veteran suffers from a left hip disorder and that he 
underwent surgery and experienced postoperative residuals, 
the veteran is not service connected for this disorder.  
Therefore, he is not entitled to a temporary total disability 
rating under 38 C.F.R. § 4.30.  As such, the veteran's 
request for a temporary total disability evaluation for a 
period of convalescence must be denied.




III.  Entitlement to service connection for hypertension.

As previously discussed, a grant of service connection is 
warranted where the veteran submits a well-grounded claim.  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Service connection may be presumed if 
cardiovascular-renal disease, including hypertension, is 
shown to have manifested to a degree of ten percent within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (1999).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

The veteran's service medical records reveal that a 
hypertension workup was recommended for the veteran in May 
1978, at which time he was diagnosed with labile high blood 
pressure.  However, there is no indication on the veteran's 
June 1978 separation examination that he was experiencing any 
ongoing problems with hypertension.  

VA treatment records from December 1995 through VA 
hospitalization reports and progress notes from January 1997 
reveal that the veteran had a history of hypertension.  In 
June 1996 the veteran's hypertension was classified as 
"controlled."  

A September 1996 VA examination report indicates that the 
veteran gave a history of having hypertension for 
approximately 5 to 7 years.  It was noted that the veteran 
had been taking Zostril on a daily basis for hypertension for 
the previous two years.  The examiner concluded that the 
veteran had a history of mild hypertension, which was well 
controlled with ongoing treatment.  

The evidence establishes that the veteran's hypertension was 
manifested during his period of active service and that he 
currently suffers from hypertension.  However, the veteran 
has not submitted a medical opinion linking his hypertension 
to his period of active service, or establishing that his 
hypertension manifested to a compensable degree within one 
year of discharge from service.  Therefore, the Board finds 
that the veteran has not submitted a well-grounded claim for 
service connection and it must be denied on this basis. 

In conclusion, the Board is unaware of any outstanding 
evidence which could serve to well ground the veteran's 
claim, such as medical opinions linking his hypertension to 
active service.  Should the veteran obtain such evidence, he 
may request that the RO again consider his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

IV.  Entitlement to a compensable evaluation for residuals of 
bilateral fractures of the metatarsal bones of the feet.

The veteran alleges that he is entitled to a compensable 
disability evaluation for residuals of bilateral fractures of 
the metatarsal bones of the feet. The veteran's allegation 
that he is entitled to an increased disability evaluation, 
standing alone is sufficient to establish a well-grounded 
claim for a higher evaluation under 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (1999).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By rating decision dated January 1979, the RO granted service 
connection for and found by analogy the residuals of the 
veteran's bilateral fractures to be 0 percent disabling 
pursuant to Diagnostic Code (DC) 5284-5299.  This 
noncompensable disability evaluation was continued by rating 
decisions dated August 1983 and January 1997.  In evaluating 
the veteran's appeal, the Board will also consider DC 5283.  
Pursuant to DC 5283, a 10 percent disability evaluation is 
assignable for moderate malunion of, or nonunion of tarsal, 
or metatarsal bones.  A 20 percent evaluation is warranted 
for moderately severe malunion of or nonunion of tarsal or 
metatarsal bones and a 30 percent disability evaluation is 
assignable for severe malunion of, or nonunion of tarsal or 
metatarsal bones.  The note to DC 5283 indicates that with 
the actual loss of the use of the foot, a 40 percent 
disability evaluation is appropriate.  

DC 5284 provides for a 10 percent disability evaluation for 
other foot injures which are moderate.  A 20 percent 
disability evaluation is assignable for a moderately severe 
foot injury and a 30 percent evaluation is warranted for a 
severe foot injury.  As with DC 5283, a 40 percent disability 
evaluation is appropriate where there is an actual loss of 
the use of the foot.  

The RO assigned the initial noncompensable rating based on a 
review of service medical records and a January 1979 VA 
medical examination.  Collectively these records indicate 
that the veteran complained of bilateral foot pain in May 
1976 and was diagnosed with bilateral stress fractures of the 
metatarsal bones of the feet in July 1976.  He continued to 
experience pain throughout his period of active service, and 
in 1979 the veteran was diagnosed with status post fracture 
of the metatarsal bones in both feet with subjective 
residuals.  

By rating decision dated January 1997, the RO continued the 
veteran's noncompensable rating for residuals of fractures of 
metatarsal bones of the feet.  This evaluation was based on a 
review of a September 1996 VA examination report, which 
showed that the veteran complained of occasional pain in his 
feet that increased with activity and cold weather.  He 
described the pain as being "achy" in nature and indicated 
that it was sometimes associated with swelling.  Physical 
examination revealed that the veteran had a normal gait and 
his feet appeared normal with no functional defect.  He had 
full range of motion, with no deformity, no skin or vascular 
changes.  X-rays were normal and the veteran was diagnosed 
with a history of bilateral foot fractures while in the 
military with occasional residual pain and swelling.  

The evidence of record shows that the veteran experiences no 
more than minimal symptomatology as a result of residuals of 
his bilateral foot fractures, and he has not submitted any 
additional evidence since the January 1997 RO decision to 
demonstrate that his current disability has increased in 
severity.  Therefore upon a review of the evidence of record, 
the Board does not find that a compensable disability 
evaluation is warranted.  While the Board does not doubt the 
sincerity of the veteran's claim, under the applicable 
diagnostic criteria which the Board must consider, the 
preponderance of the evidence is against entitlement to a 
compensable disability evaluation at this time.  It follows 
that the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) 
do not otherwise permit a favorable resolution of the appeal.  
The veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 

V.  Entitlement to a 10 percent disability evaluation based 
on noncompensable, service-connected disabilities. 

The veteran contends that he is entitled to a 10 percent 
disability evaluation for noncompensable, service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 (1999), which 
provides that:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.

The veteran is service connected for residuals of bilateral 
fractures of the metatarsal bones of the feet and for 
deafness.  Both of these disabilities have been assigned 
noncompensable disability evaluations.  There is no 
indication upon review of the veteran's history and the 
medical records that the service-connected disabilities are 
productive of impairment which would interfere with normal 
employability.  In this regard, it is noted that on the most 
recent examination, there was no indication that the 
veteran's feet or deafness disabilities were significantly 
symptomatic.  Overall, the record indicates that these 
disabilities are productive of minimal, if any, impairment, 
and the record demonstrates no evidence of any appreciable 
impact upon his ability to function generally based on the 
medical evidence of record.  Therefore, the Board concludes 
that a 10 percent rating in accordance with the provisions of 
38 C.F.R. § 3.324 is not warranted.

ORDER

1.  Entitlement to service connection for a left hip disorder 
is denied.

2.  Entitlement to a temporary total disability evaluation 
for a period of convalescence is denied.

3.  Entitlement to service connection for hypertension is 
denied.

4.  Entitlement to a compensable disability evaluation for 
residuals of bilateral fractures of the metatarsal bones of 
the feet is denied.

5.  Entitlement to a 10 percent evaluation in accordance with 
the provisions of 38 C.F.R. § 3.324 is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

